DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021, 10/19/2021, and 3/19/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 18-19, 21-25, 27-30, 32-37 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 18: the prior art fail to disclose a/an system for plasma processing requiring:
control, in response to at least one ion current measurement, one or more mechanical features selected from the group consisting of magnets, pressure valves, mass flow controllers, and a physical geometry of the plasma processing chamber, in combination with other limitations of the claim.
With regards to claim(s) 19: the prior art fail to disclose a/an system for plasma processing requiring:
control the one or more excitation sources based upon the at least one ion current measurement to control plasma density proximate to the corresponding one of the separate electrical planes, in combination with other limitations of the claim.
With regards to claim(s) 24: the prior art fail to disclose a/an non-transitory computer-readable medium requiring:
control, in response to at least one ion current measurement, one or more mechanical features selected from the group consisting of magnets, pressure valves, mass flow controllers, and a physical geometry of the plasma processing chamber, in combination with other limitations of the claim.
With regards to claim(s) 25: the prior art fail to disclose a/an non-transitory computer-readable medium comprising instructions requiring:
control one or more excitation sources based upon the ion current measurements to control plasma density proximate to the separate electrical planes, in combination with other limitations of the claim.
With regards to claim(s) 29: the prior art fail to disclose a/an controller requiring:
the characteristic of the environment within the plasma processing chamber is ion current proximate to one or more separate electrical planes that are coupled to the one or more bias supplies, in combination with other limitations of the claim.
With regards to dependent claim(s) 21-23, 27-28, 30, 32-37; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venugopal US 20100332011 A1 – fig 3
Hoffman US 20040226657 A1 – fig 11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844